                 Case 8-18-76800-ast              Doc 11        Filed 10/12/18         Entered 10/13/18 00:27:11

                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 18-76800-ast
Frenny Mariano                                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-8                  User: ddunninge                    Page 1 of 2                          Date Rcvd: Oct 10, 2018
                                      Form ID: 309A                      Total Noticed: 28


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 12, 2018.
db             +Frenny Mariano,    149 Haig Rd,    Valley Stream, NY 11581-3402
smg            +NYC Department of Finance,     345 Adams Street,    Office of Legal Affairs,
                 Brooklyn, NY 11201-3739
smg            +NYS Unemployment Insurance,     Attn: Isolvency Unit,    Bldg. #12, Room 256,
                 Albany, NY 12240-0001
9373049        +ARstrat LLC,    PO Box 33720,    Detroit MI 48232-3720
9373054        +Chase Mortgage,    PO Box 78420,    Phoenix AZ 85062-8420
9373055        +CitiBank,    PO Box 70166,    Philadelphia PA 19176-0166
9373057        +International Recovery Associates Inc,     PO BOX 651,    Nesconset NY 11767-0651
9373058        +Long Island Jewish Medical Center,     27005 76th Ave,    New Hyde Park NY 11040-1496
9373059        +Mullooly Jeffrey Rooney & Flynn LLP,     PO BOX 9036,    Syosset New York 11791-9036
9373062        +NSLIJ Medical PC,    PO Box 28372,    New York NY 10087-8372
9373063        +NYU Hospital Center,    PO BOX 415234,    Boston MA 02241-5234
9373060        +North Shore University Hospital at Manhasset,      300 Community Drive,   Manhasset NY 11030-3876
9373061        +Northwell Health,    PO Box 28372,    New York NY 10087-8372
9373064        +South Nassau Community Hospital,     PO Box 5635,    Hicksville NY 11802-5635
9373067        +Toyota Motor Credit,    100 Bridgeport Ave,    4th Floor,    Shelton CT 06484-3264
9373069        +Winthrop University Hospital,     PO Box 9562,    Uniondale NY 11555-9562

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: BRKBARNARD.COM Oct 10 2018 22:33:00      R Kenneth Barnard,    3305 Jerusalem Avenue,
                 Suite 215,    Wantagh, NY 11793-2028
smg            +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Oct 10 2018 18:46:40
                 NYS Department of Taxation & Finance,    Bankruptcy Unit,    PO Box 5300,
                 Albany, NY 12205-0300
smg            +E-mail/Text: ustpregion02.li.ecf@usdoj.gov Oct 10 2018 18:39:42       United States Trustee,
                 Office of the United States Trustee,    Long Island Federal Courthouse,    560 Federal Plaza,
                 Central Islip, NY 11722-4456
9373048        +EDI: AMEREXPR.COM Oct 10 2018 22:33:00      American Express,    PO Box 1270,
                 Newark NJ 07101-1270
9373050        +EDI: BANKAMER.COM Oct 10 2018 22:33:00      Bank of America,    Credit Cards,    PO box 15019,
                 Wilmington DE 19850-5019
9373051        +EDI: BANKAMER.COM Oct 10 2018 22:33:00      Bank of America,    Mortgage Department,
                 PO Box 31785,    Tampa FL 33631-3785
9373052        +EDI: CAPITALONE.COM Oct 10 2018 22:33:00      Capital One,    PO Box 6492,
                 Carol Stream IL 60197-6492
9373053        +EDI: CHASE.COM Oct 10 2018 22:33:00      Chase Card Service,    PO Box 15548,
                 Wilmington DE 19886-5548
9373056        +EDI: DISCOVER.COM Oct 10 2018 22:33:00      Discover,   PO Box 71084,    Charlotte NC 28272-1084
9373065        +EDI: RMSC.COM Oct 10 2018 22:33:00      Synchrony Bank/Amazon,    PO Box 960013,
                 Orlando FL 32896-0013
9373066        +EDI: WTRRNBANK.COM Oct 10 2018 22:33:00      Target Card Services,    PO Box 660170,
                 Dallas TX 75266-0170
9373068        +EDI: VERIZONCOMB.COM Oct 10 2018 22:33:00      Verizon,    500 Technology Drive Suite 300,
                 Weldon Spring MO 63304-2225
                                                                                              TOTAL: 12

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 12, 2018                                            Signature: /s/Joseph Speetjens
             Case 8-18-76800-ast       Doc 11     Filed 10/12/18     Entered 10/13/18 00:27:11




District/off: 0207-8         User: ddunninge             Page 2 of 2                   Date Rcvd: Oct 10, 2018
                             Form ID: 309A               Total Noticed: 28

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 10, 2018 at the address(es) listed below:
              R Kenneth Barnard   rkbesquire@aol.com, N250@ecfcbis.com
              United States Trustee   USTPRegion02.LI.ECF@usdoj.gov
                                                                                            TOTAL: 2
               Case 8-18-76800-ast                  Doc 11          Filed 10/12/18               Entered 10/13/18 00:27:11


Information to identify the case:
Debtor 1              Frenny Mariano                                                            Social Security number or ITIN         xxx−xx−6952
                      First Name   Middle Name   Last Name                                      EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                                EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of New York
                                                                                                Date case filed for chapter 7 10/9/18
Case number:          8−18−76800−ast


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case                                                                                                     Revised: 12/17


For the debtor(s) listed above, a case has been filed under Chapter 7 of the Bankruptcy Code. An order for relief has been entered. This notice
has important information about the case for creditors, debtors, and trustees, including information about the meeting of creditors and
deadlines. Read both pages carefully.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court. Do not include more than
the last four digits of a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file with
the court.

                              About Debtor 1:                                                     About Debtor 2:
1.Debtor's Full Name          Frenny Mariano
2.All other names used in the
  last 8 years
3.Address                     149 Haig Rd
                                       Valley Stream, NY 11581
4.Debtor's Attorney                    Frenny Mariano                                             Contact Phone _____________
                                       149 Haig Rd                                                Email: NONE
  Name and address                     Valley Stream, NY 11581
5.Bankruptcy Trustee                   R Kenneth Barnard                                          Contact Phone 516−809−9397
                                       3305 Jerusalem Avenue                                      Email: rkbesquire@aol.com
  Name and address                     Suite 215
                                       Wantagh, NY 11793
6.Meeting of Creditors                 November 7, 2018 at 09:30 AM                               Location:
                                                                                                  Office of the United States Trustee, Long
                                                                                                  Island Federal Courthouse, 560 Federal
                                                                                                  Plaza − Room 563, Central Islip, NY
                                                                                                  11722−4437
7.Deadlines                            Deadline to Object to Discharge or to Challenge            Filing Deadline:   1/7/19
                                       Whether Certain Debts are Dischargeable:
  The Bankruptcy Clerk's Office must You must file a Complaint:
  receive these documents and any      • if you assert that the debtor is not entitled to         You must file a Motion:
  required filing fee by the following   receive a discharge of any debts under any of the        • if you assert that the discharge should be
  deadlines.                             subdivisions of 11 U.S.C. § 727(a)(2) through (7),         denied under § 727(a)(8) or (9).
                                         or
                                       • if you want to have a debt excepted from discharge
                                         under 11 U.S.C § 523(a)(2), (4), or (6).

                                       Deadline to Object to Exemptions:                          Filing Deadline: 30 days after the conclusion
                                       The law permits debtors to keep certain property as        of the meeting of creditors
                                       exempt. If you believe that the law does not authorize
                                       an exemption claimed, you may file an objection.


8.Presumption of Abuse                 If the presumption of abuse arises, you may have the right to file a motion to dismiss the case under 11
                                       U.S.C. § 707(b). Debtors may rebut the presumption by showing special circumstances.
                                       To date the Clerk does not have sufficient information to make any determination concerning
                                       the presumption of abuse. Creditors will be notified, at a later date, if presumption of abuse
                                       arises.
9.Bankruptcy Clerk's Office            Address of the Bankruptcy Clerk's Office:                  Hours Open:
                                       290 Federal Plaza                                          Monday − Friday 9:00 AM − 4:30 PM
                                       Central Islip, NY 11722
  Documents in this case may be filed
  at this address. You may inspect all Clerk of the Bankruptcy Court:
  records filed in this case at this                                                              Contact Phone (631) 712−6200
                                       Robert A. Gavin, Jr.
  office or online at www.pacer.gov.                                                              Date: 10/10/18
                                                                                                                    For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                                       page 1
             Case 8-18-76800-ast                   Doc 11         Filed 10/12/18            Entered 10/13/18 00:27:11

Debtor Frenny Mariano                                                                                  Case number 8−18−76800−ast
10. Legal Advice                        The staff of the Bankruptcy Clerk's Office cannot give legal advice. To protect your rights,
                                        consult an attorney.

11. Creditors May Not Take              The filing of the case imposed an automatic stay against most collection activities. This
    Certain Actions                     means that creditors generally may not take action to collect debts from the debtors or the
                                        debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish
                                        wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors.
                                        Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors
                                        who violate the stay can be required to pay actual and punitive damages and attorney's fees.
                                        Under certain circumstances, the stay may be limited to 30 days or not exist at all, although
                                        debtors can ask the court to extend or impose a stay.

12. Meeting of Creditors                A meeting of creditors is scheduled for the date, time and location listed on the front side.
                                        Debtors must attend the meeting to be questioned under oath by the trustee and by creditors.
                                        In a joint case, both spouses must attend. Creditors may attend, but are not required to do
                                        so. The meeting may be continued and concluded at a later date specified in a notice filed
                                        with the court.

13. Proof of Claim                      Deadline for holder(s) of a claim secured by a security interest in the debtor(s)' principal
                                        residence (Rule 3002(c)(7)(A)):        Filing Deadline: 12/18/2018
                                        No property appears to be available to pay creditors. Therefore, other than claims secured by
                                        a security interest in the debtor(s)' principal residence, please do not file a proof of claim now.
                                        If it later appears that assets are available to pay creditors, the Clerk will send you another
                                        notice telling you that you may file a proof of claim and stating the deadline.
                                        Do not include this notice with any filing you make with the court.

14. Discharge of Debts                  The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to
                                        a discharge of any debts or who want to have a particular debt excepted from discharge may
                                        be required to file a complaint in the Bankruptcy Clerk's Office within the deadlines specified
                                        in this notice. (See line 7 for more information.)

15. Exempt Property                     The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                        sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                        may inspect that list at the Bankruptcy Clerk's Office or online at www.pacer.gov. If you
                                        believe that the law does not authorize an exemption that the debtors claim, you may file an
                                        objection. The Bankruptcy Clerk's Office must receive the objection by the deadline to object
                                        to exemptions in line 7.

16. Creditors with a Foreign            If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
    Address                             asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                        United States bankruptcy law if you have any questions about your rights in this case.

17. Option to Receive Notices           1) The Electronic Bankruptcy Noticing (EBN) Program is open to all parties. You can register
    Served by the Clerk by              for EBN at the BNC website https://bankruptcynotices.uscourts.gov/, or
    Email Instead of by U.S.            2) Debtors can register for DeBN by filing local form "Debtor's Electronic Bankruptcy Notice
    Mail                                Request" with the Clerk of Court. Both options are FREE and allow the Clerk to quickly
                                        send you court−issued notices and orders by email.

18. Undeliverable Notices               Undeliverable notices will be sent by return mail to the debtor. It is the debtor's responsibility
                                        to obtain the parties correct address, resend the returned notice, and notify this office of the
                                        parties change of address. Failure to provide all parties with a copy of the notice may
                                        adversely affect the debtor as provided by the Bankruptcy Court.

19. Form 121 Statement of               The debtor or debtor's attorney is required to bring a paper copy of the petition with full social
    Social Security #                   security number displayed to the first meeting of creditors.

20. Personal Financial                  In order to receive a discharge, the debtor must complete a Personal Financial Management
    Management Course                   Course and must file a Certification About a Financial Management Course (Official Form
                                        423) within 60 days after the first date set for the section 341 meeting. If the Certification
                                        About a Financial Management Course is not filed within the allotted time, a discharge will
                                        not be issued and the case will be closed.


Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case                                              page 2
